Case 1:19-cr-20447-AHS Document 70 Entered on FLSD Docket 01/07/2020 Page 1 of 2




                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA


      In the matter of: Criminal Case Transfers to
      District Judge Raag Singhal


      Case no.   /9 --2,Q 7:'I' - C '4- -                     {)   V     . U. s. &A (!? 3a se:- l-v, ·~ 8'"'1z et      -cJ.1
      Case no.   19 ... 2,:0 "/4'1-c ~.,.
                            ,-'4;,.;.J
                                                         (IV
                                                         .r
                                                                       o. s:. A (Q :TASo~ VAN t[~,\-N e-1-              "'.1
      Case n o · - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - -
                                                                            I
                                                ORDER OF REASSIGNMENT

              The above-styled cases have been selected by the Clerk of Court utilizing a random

      selection procedure to insure the fair and impartial reassignment of cases from the undersigned

      District, Judge to the newly appointed District Judge Raag Singhal. Prior to executing this

      Order, the undersigned ·has reviewed the files and has ruled upon all ripe pending motions

      that have not been referred to the paired Magistrate Judge, and are fully briefed, in accordance

      with the policy established by the Judges of the Southern District of Florida                   (See Internal

      Operating Procedures, Section 2.05.03 -2.05.04 ). It is hereby

              ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

          Honorable Ra~g Singhal as of               /
                                                     I
                                                         /7/').Q ·        for all further proceedings. It is further

              ORDERED that all pleadings hereafter filed shall bear the assigned case number followed

      by the initials RS in lieu of the present initials.

              DONE and ORDERED at                  M., 1 A,M.,                  , Florida, in chambers this _1mday
                                            '
      of ';1"'JA.Nc>4()'                 , 2019.




      c: All counsel of record/pro se parties
Case 1:19-cr-20447-AHS Document 70 Entered on FLSD Docket 01/07/2020 Page 2 of 2




     District Judge to the newly appointed District Judge Raag Singhal.

             Prior to executing this Order, the undersigned has reviewed tl-)e files and has ruled upon all

     pending ripe motions that have not been referred to the paired Magistrate Judge, and which are
                                                                                             '
     fully briefed, in accordance with the policy established by the Judges of the Southern District of

     Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04). It is hereby

             ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

         Honorable Raag Singhal as of          /   /7/za         for all further proceedings. It is further

            ORDERED that all pleadings hereafter filed shall bear the assigned case number followed

     by the initials RS in lieu of the present initials. •                                          .

             DONE and ORDERED a t [ h / ~ i d a , in chambers this 1.day o f ~ .

    2019.




    c: All counsel of record/prose parties
